Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 1 of 22 PageID #: 1476



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ----------------------------X
   SABAS MARTINEZ,

              Plaintiff,
                                                 MEMORANDUM & ORDER
              v.
                                                13-cv-1319(KAM)(SMG)
   VINCENT F. DeMARCO et al.,

             Defendants.
   ----------------------------X
   KIYO A. MATSUMOTO, United States District Judge:
              Before the Court is Defendants’ unopposed motion for

   partial summary judgment.      (ECF No. 184.)     For the reasons

   herein, Defendants’ motion for summary judgment is granted in

   part and denied without prejudice in part.         Summary judgment is

   granted on Plaintiff’s Section 1983 claims based on the

   conditions of his confinement, the loss or destruction of his

   personal property, alleged verbal abuse by corrections officers,

   and on Plaintiff’s claims against two of the named defendants,

   Suffolk County Sheriff Vincent DeMarco and Warden Charles Ewald.

   Defendants’ motion for summary judgment with respect to

   Plaintiff’s retaliation claim is denied without prejudice to

   renew.

                                   BACKGROUND

              Sabas Martinez (“Plaintif”) commenced this action pro

   se pursuant to 42 U.S.C. § 1983 (“Section 1983”) in March 2013,

   seeking compensatory and punitive damages for alleged violations



                                        1
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 2 of 22 PageID #: 1477



   of his civil rights by government officials while he was

   detained by the Suffolk County Sheriff’s Office at the Riverhead

   Correctional Facility (“RCF”) in New York.         (ECF No. 1.) 1

   Plaintiff moved to proceed in forma pauperis (ECF No. 2), and

   his motion was granted (ECF No. 7).        Plaintiff subsequently

   filed amended complaints in August 2015 (ECF No. 76) and June

   2016 (ECF No. 100). 2    In September 2016, Plaintiff also filed a

   complaint in a separate case.       (Case No. 16-cv-5268, ECF No. 1.)

   The Court found the claims in the 16-cv-5268 action to be

   “largely duplicative” of the claims in this case, and ordered

   that 16-cv-5268 be consolidated with the instant case.           (ECF No.

   111.)   The operative complaints from the two actions were never

   merged into one pleading.      Therefore, Plaintiff’s second amended

   complaint in this case, filed in June 2016 (“Complaint I”), and

   his September 2016 complaint in 16-cv-5268 (“Complaint II”)

   remain operative.     Both complaints named as defendants New York

   State Department of Corrections Commissioner Thomas Loughren,

   Suffolk County Sheriff Vincent DeMarco, Suffolk County Warden

   Charles Ewald, certain Suffolk County corrections officers and

   supervisors, and numerous “John Doe” corrections officers.


   1 Plaintiff is currently incarcerated at the Clinton Correctional
   Facility in Dannemora, New York.
   2 Plaintiff’s June 2016 complaint sought to add several additional
   claims and defendants without permission of the Court. Those claims
   and defendants were stricken by the Court in July 2016. (ECF No.
   103.)


                                        2
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 3 of 22 PageID #: 1478



              Plaintiff’s two complaints allege violations of

   Plaintiff’s rights under the First, Fourth, Fifth, Eighth,

   Ninth, Tenth, and Fourteenth Amendments to the United States

   Constitution based on incidents during Plaintiff’s time in

   custody at RCF.    Taken together, the complaints consist of more

   than 110 pages, each listing separate incidents which allegedly

   occurred while Plaintiff was detained at RCF.         The alleged

   incidents can be grouped as allegations: (1) of physical assault

   by corrections officers, (2) of verbal abuse by corrections

   officers, (3) that Plaintiff was prevented from attending

   religious services while detained, (4) that Plaintiff was denied

   medical care while detained, (5) that Plaintiff’s personal

   property was damaged or destroyed by corrections officers, (6)

   that Plaintiff was not provided with personal hygiene products

   or cleaning supplies while detained, (7) that Plaintiff was

   prevented from having access to recreation, the telephone, the

   law library, and showers while detained, (8) that corrections

   officers interfered with Plaintiff’s visitation rights, and (9)

   that corrections officers retaliated against Plaintiff in

   response to the numerous grievances and lawsuits he filed.

                              PROCEDURAL HISTORY

              The Commissioner of the New York State Department of

   Corrections filed a motion to dismiss in May 2017 (ECF No. 132),

   which Plaintiff opposed (ECF No. 135).        The Court granted the


                                        3
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 4 of 22 PageID #: 1479



   motion to dismiss (ECF No. 151), adopting a thorough and well-

   reasoned Report and Recommendation by Magistrate Judge Tomlinson

   (ECF No. 148).    With the claims against the Commissioner of the

   New York State Department of Corrections dismissed, only the

   claims against the Suffolk County officials remained.

              In October 2019, the remaining Defendants filed the

   instant motion for partial summary judgment under Federal Rule

   of Civil Procedure 56.      (ECF No. 184.)    Defendants served

   Plaintiff with Notice of the motion, a memorandum of law,

   supporting exhibits, and the Notice to pro se parties required

   by Local Civil Rule 56.2.      (ECF No. 184-13.)     Despite requesting

   and receiving additional time to respond (see ECF Dkt. Order

   Sept. 5, 2019), Plaintiff did not file an opposition or

   otherwise respond to Defendants’ motion.         Accordingly, the Court

   is able to consider only Defendants’ submissions to determine if

   their motion should be granted.       See Vermont Teddy Bear Co. v.

   1-800 Beargram Co., 373 F.3d 241, 246 (2d Cir. 2004) (“[C]ourts,

   ‘in considering a motion for summary judgment, must review the

   motion, even if unopposed, and determine from what it has before

   it whether the moving party is entitled to summary judgment as a

   matter of law.’”) (quoting Custer v. Pan Am. Life Ins. Co., 12

   F.3d 410, 416 (4th Cir.1993)).




                                        4
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 5 of 22 PageID #: 1480



                                LEGAL STANDARD

           Plaintiff brought this action pursuant to 42 U.S.C. §

   1983, which provides that:

           [e]very person who, under color of any statute,
           ordinance, regulation, custom, or usage, of any State
           . . . subjects, or causes to be subjected, any citizen
           of the United States . . . to the deprivation of any
           rights, privileges, or immunities secured by the
           Constitution and laws, shall be liable to the party
           injured . . . .

   42 U.S.C. § 1983.     Section 1983 “is not itself a source of

   substantive rights, but a method for vindicating federal rights

   elsewhere conferred by those parts of the United States

   Constitution and federal statutes that it describes.”           Baker v.

   McCollan, 443 U.S. 137, 144 n.3 (1979).

               To maintain a Section 1983 claim, a plaintiff must

   allege two elements.     First, “the conduct complained of must

   have been committed by a person acting under color of state

   law.”    Pitchell v. Callan, 13 F.3d 545, 547 (2d Cir. 1994).

   Second, “the conduct complained of must have deprived a person

   of rights, privileges, or immunities secured by the Constitution

   or laws of the United States.”       Id.; see also McCugan v. Aldana-

   Brnier, 752 F.3d 224, 229 (2d Cir. 2014).         A defendant moving

   for summary judgment must “show[] that there is no genuine

   dispute as to any material fact and the movant is entitled to

   judgment as a matter of law.”       Fed. R. Civ. P. 56(a).




                                        5
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 6 of 22 PageID #: 1481



                                   DISCUSSION

              As an initial matter, Local Civil Rule 56.1 of the

   Local Rules of the United States District Courts for the

   Southern and Eastern Districts of New York (“Rule 56.1”)

   requires a party moving for summary judgment to submit “a

   separate, short and concise statement, in numbered paragraphs,

   of material facts as to which the moving party contends there is

   no genuine issue to be tried.”       Rule 56.1(a); Giannullo v. City

   of New York, 322 F.3d 139, 140 (2d Cir. 2003).          “Failure to

   submit such a statement may constitute grounds for denial of the

   motion.”   Local Rule 56.1(a); see also T.Y. v. N.Y.C. Dep’t of

   Educ., 584 F.3d 412, 417 (2d Cir. 2009) (the Rule 56.1

   “requirement is strict”).

              Defendants submitted a Rule 56.1 statement that

   recites the procedural history of this action, and cites to

   supporting documents.     (ECF No. 184-3.)     Defendants’ exhibits

   included Plaintiff’s deposition transcript.         (ECF No. 184-8.)

   Generally, a proper Rule 56.1 statement must do more, and set

   forth “material facts as to which [Defendants] contend[] there

   is no genuine issue to be tried.”        Rule 56.1(a).

              Although failure to comply with Rule 56.1 is grounds

   to deny a motion for summary judgment, see, e.g., Chiarelli v.

   Nissan N. Am., Inc., 2017 WL 2982974, at *2 (E.D.N.Y. July 12,

   2017), Defendants have cited to supporting documents, including


                                        6
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 7 of 22 PageID #: 1482



   the Plaintiff’s deposition testimony regarding his claims.

   Moreover, in the interest of judicial economy, the Court could

   exercise its authority under 28 U.S.C. § 1915(e)(2)(B)(ii) to

   dismiss any of Plaintiff’s claims that fail to state a claim

   upon which relief may be granted. 3       Where, as here, a plaintiff

   is proceeding pro se, courts are required to construe the

   plaintiff’s pleadings liberally.         See, e.g., Sealed Plaintiff v.

   Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008); McEachin v.

   McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004).         A pro se

   complaint, however, still must state a claim to relief that is

   plausible on its face.      Mancuso v. Hynes, 379 F. App’x 60, 61

   (2d Cir. 2010).    Where a complaint fails to allege facts that

   could give rise to a claim for relief, a court “shall dismiss

   the case at any time” sua sponte.        28 U.S.C. §

   1915(e)(2)(B)(ii); see Milan v. Wertheimer, 808 F.3d 961, 964

   (2d Cir. 2015) (“To avoid sua sponte dismissal of a § 1983

   claim, a plaintiff must allege that (1) the defendant was a

   state actor, i.e., acting under color of state law, when he

   committed the violation and (2) the defendant deprived the

   plaintiff of ‘rights, privileges or immunities secured by the




   3 Where a plaintiff is proceeding in forma pauperis, “the court shall

   dismiss the case at any time if the court determines that the action
   or appeal fails to state a claim on which relief may be granted.” 28
   U.S.C. § 1915(e)(2)(B)(ii).


                                        7
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 8 of 22 PageID #: 1483



   Constitution or laws of the United States.’”) (quoting Hayut v.

   State Univ. of N.Y., 352 F.3d 733, 743–44 (2d Cir.2003)).

   I.    Claims Upon Which Defendants Did Not Move for Summary
         Judgment

              Defendants did not move for summary judgment with

   respect to twelve of the incidents alleged by Plaintiff,

   although Defendants dispute the allegations.         (See ECF No. 184-

   9, Defendants’ Memorandum of Law (“Mot.”), at 2-3.)          The alleged

   incidents upon which Defendants are not moving for summary

   judgment are: (1) three instances of physical assault by

   corrections officers, (2) eight instances in which Plaintiff was

   not allowed to attend religious services, and (3) two instance

   in which Plaintiff was denied medical care.

              Plaintiff alleged that corrections officers at RCF

   “physically assaulted” him on April 14, 2014 and November 3,

   2015.   (Compl. I at 18, 32-33; Compl. II at 22.)         The third

   physical encounter was an alleged sexual assault in which

   Plaintiff claims that a corrections officer “sexually touch[ed]

   [his] private parts” following a search on April 17, 2015.

   (Compl. II at 22.)     Plaintiff’s allegations of assault by

   corrections officers, if proven at trial, could establish that

   his constitutional rights were violated.         See Farmer v. Brennan,

   511 U.S. 825, 832 (1994) (“[T]he Eighth Amendment places

   restraints on prison officials, who may not, for example, use



                                        8
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 9 of 22 PageID #: 1484



   excessive physical force against prisoners.”); Rodriguez v.

   McClenning, 399 F. Supp. 2d 228, 238 (S.D.N.Y. 2005)

   (recognizing “a national consensus that any sexual assault of a

   prisoner by a prison employee constitutes cruel and unusual

   punishment”).

              Plaintiff further alleged that he was denied medical

   care following the alleged assault on November 3, 2015, and that

   he was also denied medical care on May 10, 2016, despite showing

   symptoms including “fever, headache, . . . vomiting, and

   diar[r]hea.”    (Compl. II at 22, 40.)      If the allegations that

   Plaintiff was denied medical care are proven at trial, he could

   be entitled to relief if he can prove that prison officials were

   “deliberate[ly] indifferen[t] to [a] serious medical need[].”

   Estelle v. Gamble, 429 U.S. 97, 104 (1976). 4

              Furthermore, in this action, Complaint I alleged four

   instances in which Plaintiff was prevented from attending

   religious services (incidents on February 14, 2013; June 18,

   2013; April 28, 2013; and August 17, 2013), and, in the

   consolidated action, Complaint II alleged four more instances

   (January 16, 2014; June 11, 2015; April 7, 2016; and April 24,



   4 Not all denials of medical care amount to deliberate indifference,
   and not all medical needs are “serious.” See Chance v. Armstrong, 143
   F.3d 698, 702 (2d Cir. 1998) (“The standard for Eighth Amendment
   violations contemplates ‘a condition of urgency’ that may result in
   ‘degeneration’ or ‘extreme pain.’”) (quoting Hathaway v. Coughlin, 37
   F.3d 63, 66 (2d Cir. 1994)).


                                        9
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 10 of 22 PageID #: 1485



   2016).    (Compl. I at 20, 22, 25; Compl. II at 21, 23, 27, 42.)

   If the allegations that Plaintiff was denied reasonable

   religious accommodations are proven at trial, Plaintiff could be

   entitled to relief for violations of the First and Fourteenth

   Amendments if he can “demonstrate that the [religious] beliefs

   professed are ‘sincerely held’ and in the individual’s ‘own

   scheme of things, religious.’”       Ford v. McGinnis, 352 F.3d 582,

   588 (2d Cir. 2003) (quoting Fifth Ave. Presbyterian Church v.

   City of New York, 293 F.3d 570, 574 (2d Cir.2002).

               The Court must construe Plaintiff’s allegations

   liberally, McEachin, 357 F.3d at 200, and, as described above,

   each of these alleged incidents could entitle Plaintiff to

   relief.    Though Defendants have denied the allegations,

   Defendants have not moved for summary judgment on the foregoing

   claims, and the Court will not dismiss them at this time.

   II.   Claims Related to the Destruction of Plaintiff’s Property

               Plaintiff’s complaints contain numerous allegations

   that corrections officers lost, damaged, or destroyed his

   personal property.     Defendants have moved for summary judgment

   on all of Plaintiff’s claims that are based on these alleged

   incidents.    (Mot. 3-4.)

               Whether or not Plaintiff has a valid constitutional

   claim for the alleged destruction of his property by corrections

   officers depends on whether a “meaningful postdeprivation


                                        10
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 11 of 22 PageID #: 1486



   remedy” was available to him.       Riddick v. Semple, 731 F. App’x

   11, 13 (2d Cir. 2018); see also Jones v. Harris, 665 F. Supp. 2d

   384, 401 (S.D.N.Y. 2009) (“[W]here there is an adequate post-

   deprivation remedy to redress a seizure of property, no failure

   of due process claim lies—even if plaintiff was deprived of his

   property intentionally and without authorization.”).           “[T]he

   state’s action is not complete until and unless it provides or

   refuses to provide a suitable postdeprivation remedy.”           Hudson

   v. Palmer, 468 U.S. 517, 533 (1984).

               Plaintiff alleged that on at least one occasion, a

   corrections officer refused to provide him a grievance form,

   thus making it impossible for Plaintiff to exhaust his remedies

   within RCF.    (Compl. I at 18.)     The posdeprevation remedy,

   however, does not necessarily have to exist within the

   correctional facility.      A “state law cause of action against

   defendants for negligence, replevin, or conversion which could

   fully compensate him for his alleged property loss” is

   considered a “meaningful postdeprivation remedy.”          Cook v. City

   of New York, 607 F. Supp. 702, 704 (S.D.N.Y. 1985); see Riddick,

   731 F. App’x at 14 (“a prisoner’s due process rights are not

   violated where adequate common-law remedies exist”).           All of

   Plaintiff’s claims regarding the alleged damage or destruction

   of his property could have been brought as New York tort law

   claims.    See Frederique v. Cty. of Nassau, 168 F. Supp. 3d 455,


                                        11
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 12 of 22 PageID #: 1487



   485 (E.D.N.Y. 2016) (“Under New York law, ‘conversion is any

   unauthorized exercise of dominion or control over property by

   one who is not the owner of the property which interferes with

   and is in defiance of a superior possessory right of another in

   the property.’”) (quoting E. Coast Novelty, Inc. v. City of New

   York, 781 F.Supp. 999, 1011–12 (S.D.N.Y. 1992)).

               Because Plaintiff could have sought compensation for

   the alleged damage and destruction of his personal property

   under state law, Plaintiff has failed to state a claim that his

   constitutional rights were violated by the alleged destruction

   of his property.     Defendants’ motion with respect to Plaintiff’s

   claims that Defendants lost, damaged, or destroyed his personal

   property is granted.      See Riddick, 731 F. App’x at 14 (affirming

   dismissal of Section 1983 claim alleging “unauthorized

   destruction or damage of property by the state” where prisoner

   could have brought an “intentional tort claim . . . against the

   individual employees”).

  III.   Claims Related to the Plaintiff’s Conditions of Confinement

               Plaintiff alleged several incidents related to the

   conditions of his confinement.       The majority of these incidents

   allege that prison officials occasionally failed to provide him

   with cleaning supplies, personal hygiene products, or a shower.

   Plaintiff also alleged instances in which he was denied

   recreation time, access to the law library, visitation rights,


                                        12
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 13 of 22 PageID #: 1488



   and incidents of being asked to stand in his cell for 25 minutes

   and being confined to his cell for more than one day.

   Defendants moved for summary judgment on Plaintiff’s claims that

   are based on these alleged incidents, arguing that none meet the

   standard for unconstitutional conditions of confinement

   articulated by the Second Circuit in Darnell v Pineiro, 849 F.

   3d 17 (2nd Cir. 2017).      (Mot. 4-5.)

               Under Darnell, an inmate “may establish a [Section]

   1983 claim for allegedly unconstitutional conditions of

   confinement by showing that the officers acted with deliberate

   indifference to the challenged conditions.”          849 F.3d at 29.    In

   order to do so, an inmate must establish two prongs: an

   ‘objective prong’ showing that the challenged conditions were

   sufficiently serious to constitute objective deprivations of the

   right to due process, and a ‘subjective prong’—perhaps better

   classified as a ‘mens rea prong’ or ‘mental element prong’—

   showing that the officer acted with at least deliberate

   indifference to the challenged conditions.”          Id.

               The Court agrees with Defendants that, even if the

   incidents alleged in the complaints are true, Plaintiff cannot

   establish that his constitutional rights were violated by the

   conditions of his confinement because the challenged conditions

   are not sufficiently serious to satisfy the objective Darnell

   prong.    The alleged conditions, such as a temporary lack of


                                        13
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 14 of 22 PageID #: 1489



   cleaning and hygiene products, restrictions on the use of

   facilities such as the law library, and confinement to his cell

   are not “so atypical compared to ordinary prison life as to give

   rise to a protected liberty interest.”         Allah v. Poole, 506 F.

   Supp. 2d 174, 191 (W.D.N.Y. 2007); see also Johnson v. Lappin,

   2006 WL 3743120, at *4 (S.D. Ill. Dec. 18, 2006) (failure to

   provide hygiene products “describes negligence” at most, “not

   deliberate indifference”), aff’d, 264 F. App’x 520 (7th Cir.

   2008).

               Therefore, Defendants’ motion for summary judgment is

   granted with respect to Plaintiff’s claims for constitutional

   violations based on the conditions of his confinement.

   IV.   Claims Related to Verbal Abuse by Prison Officials

               Plaintiff makes numerous allegations that corrections

   officers verbally abused him, including by directing racial

   slurs toward him.     Defendants argue that allegations of verbal

   abuse cannot state a claim for relief under Section 1983 for

   violations of Plaintiff’s constitutional rights.          (Mot. 5-6.)

               Defendants are correct that, despite the offensive

   nature of racial slurs, as a matter of law, Plaintiff is not

   entitled to relief on these allegations because “the mere

   allegation of verbal abuse, however repugnant it may be, does

   not rise to the level of a constitutional violation and is not

   cognizable under [Section] 1983.”         Webster v. Fischer, 694 F.


                                        14
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 15 of 22 PageID #: 1490



   Supp. 2d 163, 187 (N.D.N.Y. 2010), aff’d, 398 F. App’x 683 (2d

   Cir. 2010); see also, e.g., Purcell v. Coughlin, 790 F.2d 263,

   265 (2d Cir. 1986) (“claim that a prison guard called [the

   plaintiff] names . . . was properly dismissed”).

               Therefore, Defendants’ motion is granted with respect

   to Plaintiff’s claims based on alleged verbal abuse by

   corrections officers.

    V.   Claims of Retaliation by Prison Officials

               Plaintiff alleged throughout his complaints that many

   of the alleged actions taken against him by corrections officers

   were retaliation for the grievances he frequently filed, and the

   lawsuits he brought in federal court.         Defendants moved for

   summary judgment, arguing that the alleged retaliation did not

   “deter[] the Plaintiff from exercising his constitutional

   rights,” given that “he filed between 100 and 200 grievances”

   while he was detained.      (Mot. 6-7.)

               Courts “properly approach prisoner retaliation claims

   ‘with skepticism and particular care,’ because ‘virtually any

   adverse action taken against a prisoner by a prison official—

   even those otherwise not rising to the level of a constitutional

   violation—can be characterized as a constitutionally proscribed

   retaliatory act.’”     Davis v. Goord, 320 F.3d 346, 352 (2d Cir.

   2003) (quoting Dawes v. Walker, 239 F.3d 489, 491 (2d Cir.2001),

   overruled on other grounds by Swierkiewicz v. Sorema N.A., 534


                                        15
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 16 of 22 PageID #: 1491



   U.S. 506 (2002)).     “[T]o sustain a First Amendment retaliation

   claim, a prisoner must demonstrate the following: ‘(1) that the

   speech or conduct at issue was protected, (2) that the defendant

   took adverse action against the plaintiff, and (3) that there

   was a causal connection between the protected speech and the

   adverse action.’”     Gill v. Pidlypchak, 389 F.3d 379, 380 (2d

   Cir. 2004) (quoting Dawes, 239 F.3d at 492).          Even if Plaintiff

   meets his burden, “his claim will still not survive summary

   judgment . . . if the defendants meet their burden of showing

   that there is no genuine issue as to the fact that [the

   plaintiff] would have received the same punishment even if they

   had not been improperly motivated.”        Id.

               Plaintiff met the first prong of the Dawes test

   because the filing of grievances by prisoners is a

   constitutionally-protected act under the First Amendment.

   Davis, 320 F.3d at 352-53.       Plaintiff also sufficiently alleged

   that Defendants took adverse actions against him.          For example,

   Plaintiff alleged that corrections officers prevented him from

   attending religious services on April 18, 2013 “in retaliation

   against [him] because [he] file[d] complaints against [them],”

   although he does not state when the complaints were filed.

   (Compl. I at 20.)     He testified that a corrections officer

   stated that the incident was a way “to give [Plaintiff] a hard

   time” due to the grievances he filed.         (ECF No. 184-8, Ex. F,


                                        16
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 17 of 22 PageID #: 1492



   Tr. at 76:24-77:6.)      Plaintiff further alleged that corrections

   officers destroyed copies of his legal paperwork “by put[t]ing

   [them] inside of the toilet . . . because [he] had file[d] a

   previous lawsuit, civil rights complaint, against all of them.”

   (Compl. II at 42.)     Plaintiff also alleged that corrections

   officers forced him to remain in his cell at times when others

   were allowed out “because [he] file[d] a grievance against their

   abuses.”    (Compl. II at 32.)

               Each of these alleged incidents, if proven to be

   causally connected to a protected act, could constitute

   unconstitutional adverse actions by Defendants.          See Gill, 389

   F.3d at 381 (an “adverse action” is retaliatory conduct “that

   would deter a similarly situated individual of ordinary firmness

   from exercising constitutional rights”) (quotation and

   alteration omitted).      Even the verbal abuse and racial slurs

   allegedly directed at Plaintiff, while not actionable on their

   own, could constitute adverse actions for purposes of a

   retaliation claim if severe enough to have deterred an

   “individual of ordinary firmness” from filing grievances.            See

   Shariff v. Poole, 689 F. Supp. 2d 470, 479 (W.D.N.Y. 2010)

   (“verbal threats, false misbehavior reports and destructive cell

   searches” can be adverse actions because an “‘act in retaliation

   . . . is actionable under § 1983 even if the act when taken for




                                        17
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 18 of 22 PageID #: 1493



   different reasons would have been proper’”) (quoting Franco v.

   Kelly, 854 F.2d 584, 588 (2d Cir.1988)).

               Defendants do not proffer evidence showing that the

   alleged actions taken by corrections officers were not motivated

   by improper retaliation, nor evidence that Plaintiff would have

   received the same treatment regardless of motivation.           Rather,

   Defendants presented evidence that Plaintiff was not deterred

   because he continued to file grievances throughout his time at

   RCF, and argue that, under Dawes, the claims cannot survive

   summary judgment because “there is no claim that the actions

   deterred the Plaintiff from exercising his constitutional

   rights.”    (Mot. 6-7.)

               Defendants’ argument misses the mark, because the

   question of whether “a similarly situated individual of ordinary

   firmness” would be deterred from exercising their rights is an

   objective one.     “[T]his objective test applies even where a

   particular plaintiff was not himself subjectively deterred; that

   is, where he continued to file grievances and lawsuits.”            Gill,

   389 F.3d at 381; see also Walker v. Pataro, 2002 WL 664040, at

   *9 (S.D.N.Y. Apr. 23, 2002) (“The test, however, is not whether

   plaintiff . . . himself was chilled (if that were the standard,

   no plaintiff likely would prevail, for the very commencement of

   a lawsuit could be used by defendants to argue that the

   plaintiff was not chilled), but rather whether the retaliatory


                                        18
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 19 of 22 PageID #: 1494



   conduct ‘would deter a similarly situated individual of ordinary

   firmness from exercising his or her constitutional right.’”).

   Simply because Plaintiff “responded to retaliation with greater

   than ‘ordinary firmness’ . . . does not deprive him of a cause

   of action.”    Gill, 389 F.3d at 384.      Objectively, a corrections

   officer taking the actions alleged by Plaintiff could dissuade

   an “individual of ordinary firmness” from filing future

   grievances, if those actions were causally connected to the

   filing of the grievances.

               Absent a showing that corrections officers’ actions

   were not motivated by retaliatory motives, or that Plaintiff

   would have received the same treatment regardless of motivation,

   Defendants’ motion for summary judgment on Plaintiff’s

   retaliation claim is denied.       Because Defendants’ Rule 56.1

   statement did not provide evidence that would entitle Defendants

   to summary judgment on Plaintiff’s retaliation claim,

   Defendants’ motion is denied without prejudice to renew.            See

   Searight v. Doherty Enters., Inc., 2005 WL 2413590, at *1

   (E.D.N.Y. Sept. 29, 2005) (denying summary judgment motion

   without prejudice because the defendant “failed to submit the

   required 56.1 statement, [and] the Court [was] unable to

   adequately assess whether there exist any genuine issues of

   material fact”).




                                        19
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 20 of 22 PageID #: 1495



   VI.   Claims Against Sheriff DeMarco and Warden Ewald

               Defendants moved for summary judgment on all of

   Plaintiff’s claims against Suffolk County Sheriff Vincent

   DeMarco and Warden Charles Ewald, arguing that Plaintiff did not

   allege that either individual was involved in the alleged

   constitutional violations.       (Mot. 7-8.)

               “A plaintiff asserting a [Section] 1983 claim against

   a supervisory official in his individual capacity must allege

   that the supervisor was personally involved in the alleged

   constitutional deprivation.”       Rivera v. Fischer, 655 F. Supp. 2d

   235, 237 (W.D.N.Y. 2009) (emphasis added).         In reviewing both of

   Plaintiff’s complaints, all of the alleged incidents involved

   lower-level corrections officers, and nowhere does Plaintiff

   allege that either Sheriff DeMarco or Warden Ewald was

   “personally involved in the alleged” constitutional violations.

   Id.; see Johnson v. Newburgh Enlarged Sch. Dist., 239 F.3d 246,

   254 (2d Cir. 2001) (“It is well settled in this Circuit that

   personal involvement of defendants in alleged constitutional

   deprivations is a prerequisite to an award of damages under §

   1983.”) (quoting Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.

   1995)).

               Therefore, summary judgment is granted as to

   Plaintiffs’ claims against Sheriff DeMarco and Warden Ewald.




                                        20
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 21 of 22 PageID #: 1496



                                   CONCLUSION

               For the reasons set forth above, Defendants’ motion

   for partial summary judgment is granted in part and denied in

   part without prejudice.      The Court grants summary judgment on

   Plaintiff’s claims that are based on the conditions of his

   confinement, the damage or destruction of his personal property,

   verbal abuse by prison officials, and all claims against

   defendants Sheriff Vincent DeMarco and Warden Charles Ewald.

   Those claims are DISMISSED WITH PREJUDICE.         The Court denies

   without prejudice Defendants’ motion for summary judgment on

   Plaintiff’s claim for retaliation.

               Defendants are directed to file a status letter by May

   29, 2020 indicating whether Defendants will seek to re-file

   their motion for summary judgment on Plaintiff’s retaliation

   claim accompanied by a proper Rule 56.1 statement, or proceed to

   trial.    Should Defendants decide to re-file, Plaintiff will have

   another opportunity to oppose the motion.




                                        21
Case 2:13-cv-01319-KAM-SMG Document 185 Filed 05/21/20 Page 22 of 22 PageID #: 1497



               The Clerk of Court is respectfully directed to

   terminate Vincent DeMarco and Charles Ewald as defendants, to

   serve a copy of this Memorandum and Order on Plaintiff at his

   current address, and to note service on the docket.

   SO ORDERED.

   Dated:      May 21, 2020
               Brooklyn, New York


                                               /s/
                                      Hon. Kiyo A. Matsumoto
                                      United States District Judge




                                        22
